                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


PSAUNTIA MARIE GEORGE,

                 Petitioner,
                                        Case No. 2: 19-cv-10483
v.
                                        HON. TERRENCE G. BERG
SHAWN BREWER,                           HON. R. STEVEN WHALEN

                 Respondent.

_________________________________/

     ORDER GRANTING PETITIONER’S MOTION TO HOLD
      HABEAS PETITION IN ABEYANCE [ECF NO. 3] AND
      CLOSING CASE FOR ADMINISTRATIVE PURPOSES

     Petitioner Psauntia Marie George, a state prisoner at the Women’s

Huron Valley Correctional Facility in Ypsilanti, Michigan, has filed a pro

se application for the writ of habeas corpus under 28 U.S.C. § 2254. This

habeas petition challenges Petitioner’s state conviction for second-degree

murder, Mich. Comp. Laws § 750.317, raising eight grounds for relief.

Also pending before the Court is Petitioner’s motion to hold this case in

abeyance while she pursues state remedies as to her unexhausted claims.

For the reasons that follow, the motion for a stay will be granted and this

case will be closed for administrative purposes.
                           I. BACKGROUND

     Petitioner was tried before a jury in Wayne County Circuit Court

and found guilty of second-degree murder. On May 1, 2015, the trial court

sentenced Petitioner to prison for fifteen to thirty years. Petitioner raised

ten claims in an appeal of right. The Michigan Court of Appeals affirmed

her conviction but remanded the matter for correction of her pre-sentence

investigation report (PSIR). See People v. George, No. 327812, 2017 WL

908303 (Mich. Ct. App. Mar. 7, 2017). On December 27, 2017, the

Michigan Supreme Court denied her leave to appeal because it was “not

persuaded that the questions presented should be reviewed by this

Court.” People v. George, 501 Mich. 947 (2017).

     Petitioner signed and dated her habeas corpus petition on February

13, 2019; the Clerk of the Court filed it on February 15, 2019. The petition

raises eight claims:

     I.     The trial court erred in denying Petitioner’s motion to
            suppress her statement to police.

     II.    Insufficient evidence supports Petitioner’s conviction.

     III.   Petitioner received ineffective assistance of counsel.

     IV.    The prosecutor failed to provide requested exculpatory
            evidence.


                                     2
      V.     The prosecutor committed misconduct by arguing facts not in
             evidence.

      VI.    Instructing the jury on aiding and abetting denied Petitioner
             a fair trial.

      VII. The trial court erred in denying Petitioner’s motion to
           suppress evidence.

      VIII. The trial court erred in denying Petitioner’s motion to
            suppress DNA evidence and an expert witness’s testimony.

       Petitioner states that all the above claims were presented to the

state courts on direct appeal. Her motion to hold this case in abeyance

(ECF No. 3) indicates that she wishes to return to state court to file a

motion for relief from judgment on an additional issue. Petitioner asserts

that she mailed such a motion to the Third Circuit Court for Wayne

County on December 26, 2018.1

      Although she describes it as only one issue, Petitioner appears to

raise two grounds for relief in her motion for relief from judgment. She

presents her unexhausted claim as follows:

      Due process requires that Defendant’s conviction is reversed,
      and the matter set for a new trial, based on newly discovered
      evidence presenting actual innocence exculpating Defendant
      for the crime for which she was wrongly convicted and


1 The Court notes that the Third Circuit Court’s on-line Register of Actions for
Petitioner’s case does not indicate her motion for relief from judgment has been filed,
as no events occurring after January 8, 2018 have been docketed.
                                          3
     incarcerated. Alternatively, trial counsel was ineffective for
     failing to call Kevin George as a witness at trial.

ECF No. 3, PageID.52.

                             II. DISCUSSION

     A. Exhaustion requirement

     The doctrine of exhaustion of state remedies requires state

prisoners to give the state courts an opportunity to act on their claims

before they present them to a federal court in a habeas corpus petition.

See 28 U.S.C. § 2254(b)(1), (c); O’Sullivan v. Boerckel, 526 U.S. 838, 842

(1999). This requirement is satisfied if the prisoner “invok[es] one

complete round of the State’s established appellate review process,”

including a petition for discretionary review in the state supreme court

“when that review is part of the ordinary appellate review procedure in

the State.” O’Sullivan, 526 U.S. at 845, 847. To properly exhaust state

remedies, a prisoner must fairly present the factual and legal basis for

each of his or her claims to the state court of appeals and to the state

supreme court before raising the claims in a federal habeas corpus

petition. Wagner v. Smith, 581 F.3d 410, 414–15 (6th Cir. 2009).

     Petitioner appears to have exhausted state remedies for the eight

grounds for relief listed above. However, a dismissal of her habeas

                                    4
petition while she pursues state remedies on her additional issue(s) could

result in a subsequent petition being barred by the one-year statute of

limitations. See 28 U.S.C. § 2244(d). Over ten months had elapsed on that

time period when Petitioner filed this action.2

      B. Stay-and-abeyance procedure

       To address such circumstances, the Supreme Court has approved

a “stay-and-abeyance” procedure that allows district courts to stay a

federal proceeding and to hold a habeas petition in abeyance while the

petitioner returns to state court and raises her unexhausted claims there.

See Rhines v. Weber, 544 U.S. 269, 275 (2005). After the prisoner

exhausts her state remedies, the federal court can lift its stay and allow

the petitioner to proceed in federal court. Id. at 275–76.

      The Rhines stay-and-abeyance procedure normally is available

when the petitioner had good cause for the failure to exhaust her

remedies in state court, the unexhausted claims are potentially



2 The Court notes that the date Petitioner’s statute of limitations stopped running is
unclear, as her state motion for relief from judgment may not have been properly filed
as required under 28 U.S.C.A. § 2244(d)(2) (“The time during which a properly filed
application for State post-conviction or other collateral review with respect to the
pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.”). Williams v. Birkett, 895 F. Supp. 2d 864, 868 (E.D.
Mich. 2012) (citing Corbin v. Straub, 156 F.Supp.2d 833, 836 (E.D.Mich.2001); 28
U.S.C. § 2244(d)(2)). See note 1.
                                           5
meritorious, and the petitioner is not engaged in abusive litigation

tactics. Id. at 278. If the prisoner satisfies those conditions, the district

court should stay, rather than dismiss, the petition. Id.

     Rhines involved a “mixed petition” of exhausted and unexhausted

claims, whereas Petitioner’s pleading contains only exhausted claims.

Federal district courts, however, “ordinarily have authority to issue

stays,” id. at 276, and the Rhines stay-and-abeyance procedure has been

applied in cases where the petition was not a “mixed” petition of

exhausted and unexhausted claims. See, e.g., Mena v. Long, 813 F.3d 907,

908 (9th Cir. 2016) (holding that “the Rhines stay-and-abeyance

procedure is not limited to mixed petitions” and that “a district court may

stay a petition that raises only unexhausted claims”) (emphasis in

original); Doe v. Jones, 762 F.3d 1174, 1181 (10th Cir. 2014) (concluding

that the district court had discretion to consider a Rhines stay even

though the petitioner filed an “unmixed” petition); Heleva v. Brooks, 581

F.3d 187, 191–92 (3d Cir. 2009) (concluding from the Supreme Court’s

decision in Pace v. DiGuglielmo, 544 U.S. 408 (2005), that the Supreme

Court seems to have “open[ed] the door to utilizing the stay-and-abeyance




                                     6
procedure in at least some limited circumstances beyond the presentation

of a mixed petition”).

      The approach embraced in these appellate rulings is both practical

and reasonable, and consistent with Supreme Court holdings. For

instance, the Supreme Court has authorized prisoners seeking state post-

conviction relief to file “protective” petitions in federal court and to ask

the federal court to stay and abey the federal habeas proceedings until

state remedies are exhausted. Pace, 544 U.S. at 416. Similarly, in Duncan

v. Walker, 533 U.S. 167 (2001), former Justice Stevens stated:

     [T]here is no reason why a district court should not retain
     jurisdiction over a meritorious claim and stay further
     proceedings pending the complete exhaustion of state
     remedies. Indeed, there is every reason to do so ... when the
     failure to retain jurisdiction would foreclose federal review of
     a meritorious claim because of the lapse of [the] 1-year
     limitations period.

Id. at 182–83 (Stevens, J., concurring in part and concurring in the

judgment).

     In the present case, Petitioner’s good cause for failing to exhaust

her claims is that they are based upon newly-discovered evidence. (ECF

No. 3 at 2, PageID 52.) Courts have found the “good cause” standard

satisfied where unexhausted claims are based on such evidence. See, e.g.,


                                     7
Midgett v. Curtin, 2010 WL 457459, *1 (E.D. Mich. Feb. 8, 2010); Reed v.

Wolfenbarger, 2009 WL 3059135, *3 (E.D. Mich. Sep. 21, 2009). The

Court finds that Petitioner’s assertion that the claims are based upon

newly discovered evidence is sufficient to show good cause for failing

previously to present these claims.

     The next question is whether Petitioner’s unexhausted claims are

meritless. Rhines, 544 U.S. at 278. Because the unexhausted claims have

not yet been fully developed, it would be premature for the Court to

assess their merits. Instead, the Court considers whether the claims, if

substantiated by sufficient law and facts, could serve as grounds for

granting a writ of habeas corpus. See Tarselli v. Supt. Greene SCI, 726 F.

App’x 869, 876 (3d Cir. 2018) (noting with approval district courts’

practice of “finding claims ‘potentially meritorious’ if they are plausible,

even where the facts underlying those claims are contested[,]” and

finding error where the court below “required proof that the claim is

actually meritorious, rather than potentially meritorious”) (citations

omitted); Wilson v. McKee, 2015 WL 1912570, *2 (E.D. Mich. Apr. 27,

2015) (“[A] petitioner’s unexhausted claims were not plainly meritless

because they alleged a violation of petitioner’s constitutional rights that


                                      8
could serve as grounds for granting a writ of habeas corpus if supported

by sufficient facts”) (citing Bartelli v. Wynder, 2005 WL 1155750, *2 (E.D.

Pa. May 12, 2005)).

     Petitioner’s   unexhausted     ineffective   assistance   claim   is   a

constitutional claim which could provide a basis for habeas corpus relief.

Her assertion of actual innocence is as well if it is associated with that

Sixth Amendment violation, as “an independent constitutional violation

. . . in the underlying state criminal proceeding”. Kowalak v. Scutt, 712

F. Supp. 2d 657, 678 (E.D. Mich. 2010) (quoting Herrera v. Collins, 506

U.S. 390, 400 (1993)). Thus, Petitioner’s claims, if supported by sufficient

evidence, are not plainly meritless.

     This Court sees no prejudice to Respondent in staying this case.

However, Petitioner “could be prejudiced by having to simultaneously

fight two proceedings in separate courts and . . . if this Court were to rule

before the state courts, [Petitioner] would have the heavy burden of

satisfying 28 U.S.C. § 2244(b)(2)’s second or-successive-petition

requirements” should she seek habeas relief on her new claims. Thomas

v. Stoddard, 89 F. Supp. 3d 937, 943 (E.D. Mich. 2015). Finally,




                                       9
Petitioner does not appear to have engaged in intentionally dilatory

litigation tactics.

      C. Time limits

      When a district court determines that a stay is appropriate pending

resolution of state court remedies, the district court “should place

reasonable time limits on a petitioner’s trip to state court and back.”

Rhines, 544 U.S. at 278. Petitioner must diligently pursue relief in the

state courts by filing a motion for relief from judgment in the trial court

within 90 days of receiving this Court’s order.

      To properly exhaust her new claims in state court, Petitioner must

file a motion for relief from judgment with the Wayne County Circuit

Court under Michigan Court Rule 6.502. See Wagner, 581 F. 3d at 419.

The trial court is authorized to appoint counsel for Petitioner, seek a

response from the prosecutor, expand the record, permit oral argument,

and hold an evidentiary hearing. M.C.R. 6.505-6.507, 6.508(B) and (C).

Denial of a motion for relief from judgment is reviewable by the Michigan

Court of Appeals and the Michigan Supreme Court upon the filing of an

application for leave to appeal. M.C.R. 6.509; M.C.R. 7.203; M.C.R. 7.302;

Nasr v. Stegall, 978 F. Supp. 714, 717 (E.D. Mich. 1997). If Petitioner’s


                                    10
motion for relief from judgment is denied, Petitioner will be required to

appeal that denial to the Michigan Court of Appeals and the Michigan

Supreme Court in order to properly exhaust her claims. See, e.g., Mohn

v. Bock, 208 F. Supp. 2d 796, 800 (E.D. Mich. 2002).

     To resume this case, Petitioner must file an amended petition and

move this Court to lift the stay within 90 days of completing the

exhaustion of her state court post-conviction remedies. See Hargrove v.

Brigano, 300 F. 3d 717, 718 (6th Cir. 2002). If Petitioner does not file an

amended petition and motion to lift the stay by the 90-day deadline, this

case will remain closed.

     This Order to stay and hold the habeas petition in abeyance is being

entered so that Petitioner may pursue the above-described process.

Failure to comply with the conditions of this stay could result in the

dismissal of the case. Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

The Court expresses no opinion on whether any new claims presented in

an amended petition will be barred by the statute of limitations.

                           III. CONCLUSION

     For the reasons stated above, Petitioner’s motion to hold her

petition for habeas relief in abeyance (ECF No. 3) is GRANTED.


                                    11
Accordingly, these proceedings are STAYED and this petition is HELD

IN ABEYANCE while Petitioner exhausts her new claim(s) in Michigan

state court. Petitioner must correctly file her motion for relief from

judgment in Michigan state court within 90 days of the date of this Order.

     To avoid administrative difficulties, the Court orders the Clerk of

Court to CLOSE this case for administrative purposes only. Nothing in

this order shall be construed as an adjudication of Petitioner’s current

claims.



      SO ORDERED.


Dated: April 12, 2019        s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                     Certificate of Service
      I hereby certify that this Order was electronically filed,
and the parties and/or counsel of record were served on April 12,
2019.
                           s/A. Chubb
                           Case Manager



                                   12
